Citation Nr: 1106845	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition. 

2.  Entitlement to service connection for a left clavicle 
condition. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from November 2002 to 
June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In pertinent part of the May 2009 decision, the RO 
denied service connection for a right elbow condition and a left 
clavicle condition. 

Statements received from the Veteran's representative in 
September 2010 indicate that the Veteran was withdrawing the 
issues of entitlement to service connection for hearing loss, 
tinnitus, and a left heel condition.  Therefore, the Board finds 
that those issues are no longer before the Board, and the appeal 
is confined to the issues stated above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds further development is warranted for the issues 
on appeal.  

The Veteran has submitted additional pertinent records since the 
December 2009 Supplemental Statement of the Case (SSOC).  These 
specifically include an August 2010 VA treatment note about his 
right elbow condition and his left clavicle.  The Veteran did not 
waive his right to RO review of the additional evidence.  When 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred to 
the RO for review.  38 C.F.R. § 20.1304(c).  This principle is 
based on the fact that a claimant has the right to one appellate 
review by the Secretary if the claimant disagrees with the 
initial determination on the claim.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) 
(finding that the Board is "primarily an appellate tribunal" 
and that consideration of additional evidence in the first 
instance denied appellants "one review on appeal to the 
Secretary" in violation of 38 U.S.C. § 7104(a)).  In compliance 
with 38 C.F.R. § 20.1304(c) the issues of service connection for 
a right elbow condition and a left clavicle condition must be 
remanded to the RO.

The Board also finds that the Veteran should be scheduled for VA 
examination of the right elbow and left clavicle.  

ELBOW
Although the Veteran was afforded a VA examination for his right 
elbow in September 2009, at which time he was diagnosed with 
tenderness of the right elbow and medial epicondyle, the Board 
points out that no opinion regarding the etiology of the symptoms 
was ever provided.  Now, the August 2010 VA treatment note 
contains a diagnosis of right elbow tendonitis.  In light of a 
new diagnosis and since the September 2009 VA examiner did not 
opine as to etiology, the Veteran should be afforded a new VA 
examination in order to ascertain the precise nature and likely 
etiology of his right elbow condition.  

CLAVICLE
A careful review of the Veteran's claims file revealed that on 
his September 2002 enlistment examination the Veteran reported 
that he broke his left collar bone at the age of 10.  It was 
noted in May 2003 that his left broken collar bone problems were 
resolved.  However, in May 2003 and June 2003 it was noted that 
he fell and fractured his left clavicle in April 2003.  The 
Veteran's June 2007 separation examination was silent for any 
left clavicle fracture, injury, or disability.  The recent 
treatment note from August 2010 indicated that the Veteran had an 
old left clavicle fracture that was repaired with large hardware.  

There exists a medical question as to whether the Veteran indeed 
had a pre-service left clavicle disorder, and if so, whether his 
preexisting left clavicle condition was permanently aggravated by 
his military service.  The RO should schedule the Veteran for a 
VA examination to determine the nature and likely etiology of the 
Veteran's left clavicle condition and to arrive at a medical 
opinion as to whether any pre-service clavicle condition was 
permanently aggravated beyond the natural progression by military 
service.  

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of right elbow condition.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding a right elbow condition.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should state the current 
nature of the Veteran's right elbow 
condition.  For any right elbow condition 
diagnosed, the VA examiner should opine as 
to whether that disability is at least as 
likely as not related to the Veteran's 
military service.  The examiner should set 
forth all examination findings, along with 
the complete rationale for all conclusions 
reached.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of a claimed left clavicle 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding a pre-service left clavicle 
condition.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The VA examiner should provide an answer to 
each of the following:

(a)	Is it at least as likely as not that 
the Veteran injured his left collar bone 
prior to service?
(b)	Does the evidence of record show that 
the Veteran entered service with a left 
collar bone disability?
(c)	Did the Veteran injure his left collar 
bone during service?
(d)	Identify the nature of any current 
left clavicle disability?
(e)	Is it at least as likely as not that 
any current left clavicle disability is 
either: (i) due to some aspect of the 
Veteran's period of service; or (ii) a 
pre-service left clavicle condition that 
has been permanently aggravated beyond 
its natural progression by military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested actions, 
and providing any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claims.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


